Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 22, 25, 27, 28, 29, 44, 45, 46, 47 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20/28/30, 31, 34, 20, 22, 24, 25, 26, 26, 20, 28/30, 23 and 26/27/28/29/30, respectively of U.S. Patent No. 10,794,074.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 5, 22, 25, 27, 28, 29, 44, 45, 46, 47 and 48 are generic to all that is recited within claims 20, 22-31 and 34 of U.S. Patent No. 10,794,074. In other words, claims 20, 22-31 and 34 of U.S. Patent No. 10,794,074 fully encompass the subject matter of claims 1, 2, 5, 22, 25, 27, 28, 29, 44, 45, 46, 47 and 48 and therefore anticipate claims 1, 2, 5, 22, 25, 27, 28, 29, 44, 45, 46, 47 and 48. Since claims 1, 2, 5, 22, 25, 27, 28, 29, 44, 45, 46, 47 and 48 are anticipated by claims 20, 22-31 and 34 of the patent, they are not patentably distinct from claims 20, 22-31 and 34 of U.S. Patent No. 10,794,074. Thus, the invention of claims 20, 22-31 In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1, 2, 5, 22, 25, 27, 28, 29, 44, 45, 46, 47 and 48 are fully anticipated, (fully encompassed), by claims 20, 22-31 and 34 of the patent, claims 1, 2, 5, 22, 25, 27, 28, 29, 44, 45, 46, 47 and 48 are not patentably distinct from claims 20, 22-31 and 34 of U.S. Patent No. 10,794,074, regardless of any additional subject matter present in claims 20, 22-31 and 34.

Allowable Subject Matter
Claims 7, 8, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 49-58 are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                           /MICHAEL SAFAVI/                                                                           Primary Examiner, Art Unit 3631



MS
March 06, 2020